Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 13, 20, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (“Jeng”, US 20190332191 A1) and Brown et al. (“Brown”, US 20160050642 A).
	As per claim 1, Jeng teaches a method for controlling screen rotation of an electronic reading device that includes processing circuitry, the method comprising:
	rotating, when the electronic reading device is in an automatic rotation mode (un-hold state), the electronic reading device 90 degrees (figs. 6A-6C; para [6, 14, 47, 52]: rotating the electronic reading device 90 degrees (fig. 6C) according/when the electronic reading device is in an automatic rotation mode/auto-rotate screen function).
detecting, by the accelerometer, the 90 degree rotation (paras [22, 36, 47, 52]: 90 degree rotation); and
in response to the detecting of the 90 degree rotation, switching the displaying mode (paras [0047, 52].

Jeng did not teach displaying, on a display screen, a message that asks a user if rotation of a displayed screen is allowed to be performed.

However, Brown teaches displaying, on a display screen, a message that asks a user if rotation of a displayed screen is allowed to be performed (fig. 2; ¶ 23 “a rotation lock option 206 to lock orientation of the display” serves as a message and inquiry into whether a user would like to lock the display orientation of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of displaying, on a display screen, a message that asks a user if rotation of a displayed screen is allowed to be performed as suggested in Brown into Jeng because both of these system are addressing the need of controlling the operational mode of the handle device and by incorporating the teaching of Brown into Jeng would improved the integrity of Jeng’s system to allow the system to confirm the user before changing the displaying mode and prevent the user from accidently changing the displaying mode when the handle device in the hold state.
	As per claim 7 Jeng teaches a non-transitory computer-readable storage medium storing computer-readable instructions thereon which when executed by processing circuitry of an electronic reading device, the method comprising:
	rotating, when the electronic reading device is in an automatic rotation mode (un-hold state), the electronic reading device 90 degrees (figs. 6A-6C; para [6, 14, 47, 52]: rotating the electronic reading device 90 degrees (fig. 6C) according/when the electronic reading device is in an automatic rotation mode/auto-rotate screen function).
detecting, by the accelerometer, the 90 degree rotation (paras [22, 36, 47, 52]: 90 degree rotation); and
in response to the detecting of the 90 degree rotation, switching the displaying mode (paras [0047, 52].

Jeng did not teach displaying, on a display screen, a message that asks a user if rotation of a displayed screen is allowed to be performed.

However, Brown teaches displaying, on a display screen, a message that asks a user if rotation of a displayed screen is allowed to be performed (fig. 2; ¶ 23 “a rotation lock option 206 to lock orientation of the display” serves as a message and inquiry into whether a user would like to lock the display orientation of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of displaying, on a display screen, a message that asks a user if rotation of a displayed screen is allowed to be performed as suggested in Brown into Jeng because both of these system are addressing the need of controlling the operational mode of the handle device and by incorporating the teaching of Brown into Jeng would improved the integrity of Jeng’s system to allow the system to confirm the user before changing the displaying mode and prevent the user from accidently changing the displaying mode when the handle device in the hold state.
	As per claim 13, Jeng teaches a method for controlling screen rotation of an electronic reading device that includes display and processing circuitry, the method comprising:
	rotating, when the electronic reading device is in an automatic rotation mode (un-hold state), the electronic reading device 90 degrees (figs. 6A-6C; para [6, 14, 47, 52]: rotating the electronic reading device 90 degrees (fig. 6C) according/when the electronic reading device is in an automatic rotation mode/auto-rotate screen function).
detecting, by the accelerometer, the 90 degree rotation (paras [22, 36, 47, 52]: 90 degree rotation); and
in response to the detecting of the 90 degree rotation, switching the displaying mode (paras [0047, 52].

As per claim 22, the modified Jeng teaches the medium of claim 7. The modified Jeng further teaches that the 90 degree rotation is rotating the electronic reading device from a portrait orientation to a landscape orientation (figs. 120-121).
As per claim 24, the modified Jeng teaches the device of claim 13. The modified Jeng further teaches that the 90 degree rotation is rotating the electronic reading device from a portrait orientation to a landscape orientation (Jeng, figs. 120-121).
Claim(s) 21, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (“Jeng”, US 20190332191 A1) and Brown et al. (“Brown”, US 20160050642 A) and Aigner (US 20150029225 A1).
As per claim 21, the modified Jeng teaches the method of claim 20. The modified Jeng further teaches the automatic rotation mode (Jeng: figs. 6A-6C; para [6, 14, 52]: automatic rotation mode). The modified Jeng does not teach user selectable via a displayed menu. However, Aigner teaches user selectable via a displayed menu fig. 3: mention option “Tab...Screen Rotation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of user selectable via a displayed menu as suggested in Aigner into Jeng because both of these system are addressing the need of controlling a method via user selection and by incorporating the teaching of Brown into Jeng would improve the integrity of Jeng’s method to allow confirmation of user action through familiar user friendly option.
As per claim 23, the modified Jeng teaches the medium of claim 22. The modified Jeng further teaches the automatic rotation mode (Jeng: figs. 6A-6C; para [6, 14, 52]: automatic rotation mode). The modified Jeng does not teach user selectable via a displayed menu. However, Aigner teaches user selectable via a displayed menu fig. 3: mention option “Tab...Screen Rotation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of user selectable via a displayed menu as suggested in Aigner into Jeng because both of these system are addressing the need of controlling the medium via user selection and by incorporating the teaching of Brown into Jeng would improve the integrity of Jeng’s medium to allow the medium to confirm user action through familiar user friendly option.
As per claim 25, the modified Jeng teaches the device of claim 24. The modified Jeng further teaches the automatic rotation mode (Jeng: figs. 6A-6C; para [6, 14, 52]: automatic rotation mode). The modified Jeng does not teach user selectable via a displayed menu. However, Aigner teaches user selectable via a displayed menu fig. 3: mention option “Tab...Screen Rotation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of user selectable via a displayed menu as suggested in Aigner into Jeng because both of these system are addressing the need of controlling the device via user selection and by incorporating the teaching of Brown into Jeng would improve the integrity of Jeng’s device to allow the device to confirm user action through familiar user friendly option.

Response to Arguments
	Applicant's arguments filed 06/15/2021 have been considered as a whole but are moot in view of the new ground(s) of rejection.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sirpal et al. (“Sirpal”, US 20130076595 A1): figs. 120-121, ¶ 567 providing in response to “ portrait or landscape mode, notifications...the notifications bar with a setting of widgets including, for example, standard setting widgets such as Wi-Fi toggle, Bluetooth, and…the screen lock toggle, where this will lock the screen, and not allow it to rotate,” (i.e. the automatic displaying of the notification message is in response to a 90 degree rotation from a  portrait to a landscape mode) when screen locking is toggled to unlock the screen) wherein the “accelerometer 176...determines the orientation of the device 100 and/or the orientation of screens” fig. 1C ¶ 167.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch, can be reached at (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.	
		
	
/LE V NGUYEN/Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                                                           December 1, 2021	

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143